Citation Nr: 1548692	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include as secondary to a service connected right knee disability.

2.  Entitlement to service connection for a coccyx disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for lumber spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his coccyx disability is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for coccyx disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for a coccyx disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board finds that the Veteran has provided sufficient evidence to demonstrate a current disability.  In a November 2009 VA examination, a VA examiner noted that a November 6, 2009 VA radiology report noted that the Veteran had minimal contour changes of the mid to lower sacrum which could be of developmental or remote posttraumatic origin.  The VA examiner on review of this radiology report found that the Veteran had fractured his mid to lower sacrum.  The Board finds that this meets the criteria for a current disability.

The Board finds that the Veteran's statements regarding an injury in service are competent and credible.  The Veteran reports that while he was on active duty a stool he was sitting on was pulled out from underneath of him causing him to fall to the floor hitting his coccyx and leading to pain.  As a layman, the Veteran is competent to report observable symptoms such as pain, and incidents such as a fall.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the Veteran's statements competent. As to the credibility of the Veteran's statement of pain in service, the Veteran also provided a third party statement which supports the Veteran's assertions of pain of at least 30 years duration, putting onset in service. Accordingly, the Board finds the Veteran's statements regarding injuring his coccyx in service to be credible. Thus, the evidence establishes an in service injury. The Board now turns to the final element, a nexus between the in-service injury and the Veteran's current coccyx disability.  

The Board finds that the most probative evidence of record provided that there was a relationship between the Veteran's current coccyx disability and his in-service injury.  The VA examiner report in November 2009 found that there was no other history of injury given other than possible fracture in service to account for his chronic pain. Despite lack of documentation of this latter condition in SMRs, it is likely that this injury contributed to the chronic pain which he now experiences with his back.  The examiner continued to report that the Veteran's back history appears consistent with routine manual labor and an injury likely related to some degree with a fall from a stool.  Importantly, the Board notes that this VA examiner reviewed the claims file, and in reviewing the file took a detailed account of the Veteran's account of the injury in service.  To the contrary, the August 2015, VA examiner's report, which provided a negative nexus opinion did not include a review of the Veteran's claims file and never addressed the Veteran's statement that the he fell in service when a stool was pulled out from underneath him.  In weighing these two opinions, the Board finds that the November 2009 VA examination report is more probative, and thus, a relationship between the Veteran's in service injury and his current disability is established.  Considering the foregoing, the Board finds that service connection for a coccyx disability is warranted.


ORDER

Entitlement to service connection for a coccyx disability is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a lumbar spine disability.  The VA examination provided to the Veteran in August 2015 was in part inadequate.  The examiner did not review the claims file in providing an opinion and did not adequately consider the Veteran's lay statements in rendering his opinion. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).
  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner who is different from the examiner who conducted the August 2015 VA examination.  This examiner is asked to identify any and all lower back disabilities present and opine as to whether any of the identified low back disabilities are at least as likely as not (i.e. 50 percent probability or greater), incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his service connected knee disability.

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

In providing an a opinion, the examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his lumbar spine disability.  

In providing an opinion, the examiner should comment on the Veteran's November 2009 spine examination which noted that there may have been some compensation for his knee disability in the past, although he currently does not have a non-antalgic gait.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for lumbar spine disability to include as secondary to a right knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


